DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Capps (US Pat. 6,822,042) in view of Giezen et al. (US Pat. 6,677,386).
Considering Claims 1, 3, 5, 6, 8, and 9:  Capps teaches a resin composition comprising water, corn syrup/an oligomer having a degree of polymerization of less than 4, ethylene glycol/a monomer, and an isocyanate component (Abstract).
	Capps does not teach the addition of a polysaccharide biopolymer.  However, Giezen et al. teaches a starch nanoparticle comprising 85 to 95 weight percent of starch (Examples 2-6) having a particle size of less than 101 nm (Examples 2-6).  Giezen et al. teaches adding the starch nanoparticle to adhesives as a tackifier (2:56-61).  Capps and Giezen et al. are analogous art as they are concerned with the same field of endeavor, namely adhesive compositions.  It would have been obvious to a person having ordinary skill in the art to have added the starch nanoparticles of Giezen et al. to the composition of Capps, and the motivation to do so would have been, as Giezen et al. suggests, to improve the adhesion of the adhesive to the substrate (2:56-61).
	Capps is silent towards the amount of starch nanoparticles to the oligomer or monomer.  However, Giezen et al. teaches that the starch nanoparticles function as a tackifier, and thus the amount of the starch nanoparticles would be considered to be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of starch nanoparticles through routine experimentation, and the motivation to do so would have been, as Giezen et al. suggests, to control the adhesion of the adhesive and the wood substrate (2:56-61).
Considering Claim 7:  Giezen et al. teaches the starch as being native starch (Examples).  As shown in the original specification, the degree of polymerization of native starch is over 100 (Table).
Considering Claim 10:  As polymethylene diphenyl diisocyanate is hydrophobic, it would inherently form an oil phase in water.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Capps (US Pat. 6,822,042) in view of Giezen et al. (US Pat. 6,677,386) as applied to claim 1 above, and further in view of the evidence of Ibrahim et al. (BioResources, 14(3), 2019, 6485-6500).
Considering Claim 4:  Capps and Giezen et al. collectively teach the composition of claim 1 as shown above.  Ibrahim et al. teaches that the corn starch of Giezen et al. would include trace amounts of proteinaceous material (Table 1).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Capps (US Pat. 6,822,042) in view of Giezen et al. (US Pat. 6,677,386).
Considering Claims 11 and 14:  Capps teaches a resin composition comprising water, corn syrup/an oligomer having a degree of polymerization of less than 4, ethylene glycol/a monomer, and an isocyanate component (Abstract).  Capps teaches mixing the adhesives with wood particles for form a wood composite (6:35-58).
Capps does not teach the addition of a polysaccharide biopolymer.  However, Giezen et al. teaches a starch nanoparticle comprising 85 to 95 weight percent of starch (Examples 2-6) having a particle size of less than 101 nm (Examples 2-6).  Giezen et al. teaches adding the starch nanoparticle to adhesives as a tackifier (2:56-61).  Capps and Giezen et al. are analogous art as they are concerned with the same field of endeavor, namely adhesive compositions.  It would have been obvious to a person having ordinary skill in the art to have added the starch nanoparticles of Giezen et al. to the composition of Capps, and the motivation to do so would have been, as Giezen et al. suggests, to improve the adhesion of the adhesive to the substrate (2:56-61).
	Capps is silent towards the amount of starch nanoparticles to the oligomer or monomer.  However, Giezen et al. teaches that the starch nanoparticles function as a tackifier, and thus the amount of the starch nanoparticles would be considered to be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of starch nanoparticles through routine experimentation, and the motivation to do so would have been, as Giezen et al. suggests, to control the adhesion of the adhesive and the wood substrate (2:56-61).
Considering Claim 12:  Capps teaches adding the mixture to the wood particles at seven weight percent based on the dry substrate (6:35-58).
Considering Claim 13:  Capps teaches the wood as being particles/wood fines (6:35-58).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Capps (US Pat. 6,822,042) in view of Giezen et al. (US Pat. 6,677,386).
Considering Claim 15:  Capps teaches a resin composition comprising water, corn syrup/an oligomer having a degree of polymerization of less than 4, ethylene glycol/a monomer, and an isocyanate component (Abstract).  Capps teaches mixing the adhesives with wood particles for form a wood composite (6:35-58).  Capps teaches adding the mixture to the wood particles at seven weight percent based on the dry substrate (6:35-58).
Capps does not teach the addition of a polysaccharide biopolymer.  However, Giezen et al. teaches a starch nanoparticle comprising 85 to 95 weight percent of starch (Examples 2-6) having a particle size of less than 101 nm (Examples 2-6).  Giezen et al. teaches adding the starch nanoparticle to adhesives as a tackifier (2:56-61).  Capps and Giezen et al. are analogous art as they are concerned with the same field of endeavor, namely adhesive compositions.  It would have been obvious to a person having ordinary skill in the art to have added the starch nanoparticles of Giezen et al. to the composition of Capps, and the motivation to do so would have been, as Giezen et al. suggests, to improve the adhesion of the adhesive to the substrate (2:56-61).
	Capps is silent towards the amount of starch nanoparticles to the oligomer or monomer.  However, Giezen et al. teaches that the starch nanoparticles function as a tackifier, and thus the amount of the starch nanoparticles would be considered to be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of starch nanoparticles through routine experimentation, and the motivation to do so would have been, as Giezen et al. suggests, to control the adhesion of the adhesive and the wood substrate (2:56-61).

Allowable Subject Matter
Claim 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering Claim 16:  The prior art of record does not teach or suggest the claimed curable hybrid resin, where the biopolymer contains more than 80 weight percent of starch and comprises a cellulose or hemicellulose material.  There is no suggestion in the prior art of record to use the combination of biopolymers, with the starch being used in the claimed amount, with the claimed other components and where the monomers or oligomers and biopolymers are present in the claimed ratio.  The specific combination is not obvious in view of the prior art without impermissible hindsight.

Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Giezen et al. teaches several uses for the starch nanoparticles and does not emphasize the use of starch nanoparticles is not persuasive.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  As Giezen et al. explicitly teaches the addition of starch nanoparticles as a tackifier for adhesives and as such, the use of the starch nanoparticles as a tackifier in an adhesive would be obvious.
B)  The applicant’s argument that Capps does not teach the need for a tackifier is not persuasive.  The test for obviousness is not whether the primary reference recognizes that an improvement would be obvious, but whether a person having ordinary skill in the art would find the improvement to be obvious.  Increasing the tack of adhesives is a well known goal for adhesive compositions with known benefits.  It would have been obvious to a person having ordinary skill in the art to have increased the tack of the adhesive to increase the adhesion of the wood material to be bonded.
C)  The applicant’s argument that it would not be obvious to optimize the amount of starch biopolymer in the composition is not persuasive.  Giezen et al. teaches that the starch nanoparticles function as a tackifier, and thus the amount of the starch nanoparticles would be considered to be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of starch nanoparticles through routine experimentation, and the motivation to do so would have been, as Giezen et al. suggests, to control the adhesion of the adhesive and the wood substrate (2:56-61), due to its known utility as a tackifier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767